Citation Nr: 0603383	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-10 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable disability evaluation for a 
service-connected left ankle disorder, characterized as 
residuals of a left tibiotalar dislocation, based upon the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from May 1954 to 
February 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO) that granted service connection for residuals of 
a left tibiotalar dislocation, and assigned a noncompensable 
disability rating to that disorder, effective from November 
7, 2002.  The veteran ultimately perfected an appeal as to 
the rating assigned.  

The Board notes in passing, that subsequent to the issuance 
of the March 2004 statement of the case, additional VA 
medical evidence was received by the Board.  In certain 
circumstances, when additional evidence has been submitted 
subsequent to the issuance of a statement of the case or 
supplemental statement of the case, if that evidence is 
pertinent to the claim and has not previously been considered 
by the RO, it must be forwarded for such consideration and 
the issuance of a supplemental statement of the case.  In the 
instant case, however, in a January 2006 Brief, the veteran's 
service representative waived the right to have the 
additional evidence referred to the RO for review and 
preparation of a supplemental statement of the case.  The 
Board finds, therefore, that the evidence recently submitted 
may be considered without remanding the matter to the RO for 
its initial consideration.  38 C.F.R. §§ 19.57, 20.1304 
(2005).  

In January 2006, in accordance with the provisions of 
38 C.F.R. § 20.900(c) (2005), a Deputy Vice Chairman at the 
Board granted a motion to advance the veteran's case on the 
docket that had been submitted by the veteran's 
representative.  The veteran's claim was thereby advanced on 
the Board's docket.

Finally, it is noted that in the January 2006 Brief submitted 
by the veteran's service representative, it was indicated 
that a claim of entitlement to service connection for post-
traumatic stress disorder had been perfected for appeal.  A 
review of the claims folder, however, fails to disclose any 
documents pertaining to such a claim.  This information is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  The veteran's service-connected left ankle disorder, 
characterized as residuals of a left tibiotalar dislocation, 
is manifested by post-traumatic arthritis of the medial ankle 
without limitation of dorsiflexion or plantar flexion on 
objective examination, but with functional loss due to 
subjective complaints of pain during flare-ups.  


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no more, 
for the veteran's left ankle disorder, characterized as 
residuals of a left tibiotalar dislocation, have been met or 
approximated.  38 U.S.C.A. §§ 1155(a), 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 
4.59, 4.71, Diagnostic Codes 5003, 5010, 5270, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the September 2003 
rating decision and March 2004 statement of the case which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  In a letter from the RO dated 
in December 2002, and in the March 2004 statement of the 
case, the veteran was provided with additional notice 
regarding the evidence needed to succeed in his claim and the 
relevant provisions of the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
notice provided to the veteran was given prior to the first 
AOJ adjudication of the claim.  As such, the notice predated 
the initial AOJ adjudication in compliance with the holding 
in Pelegrini II.  Moreover, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

The Board also acknowledges that the various notices to the 
veteran contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim 
for an increased disability rating for his service-connected 
left ankle disorder.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The RO obtained 
the veteran's treatment records as they were identified by 
the veteran.  The veteran has given no indication that there 
are additional treatment records that would indicate greater 
left ankle pathology than is already of record.  Moreover, in 
a statement submitted in January 2004, the veteran indicated 
that all the private medical evidence available had been 
submitted.  Consequently, it does not appear that there are 
any additional pertinent treatment records to be requested or 
obtained.  Any question regarding notification of the veteran 
of what evidence he was required to provide and what evidence 
VA would attempt to obtain has essentially been rendered moot 
by virtue of the fact that there is no indication of 
pertinent treatment other than that provided by VA, the 
record of which has already been obtained.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) 

Additionally, the veteran was afforded a pertinent VA left 
ankle examination in August 2003 that was conducted for the 
purpose of determining whether a current left ankle disorder 
could be related to service, and if so, the extent of 
disability resulting therefrom.  Thus, the mandate outlined 
in 38 U.S.C.A. § 5103A has been fulfilled.  The veteran has 
argued, however, that he should be afforded another VA 
orthopedic examination that would be conducted by an 
orthopedic specialist with specific review of the veteran's 
service medical records.  The Board finds no basis to grant 
this request since the evidence of record, including the 
August 2003 VA orthopedic examination, appears adequate for 
the purpose of rendering a decision in this case.  The August 
2003 examination report was based upon a review of the claims 
folder and the examination of the veteran, and contained 
reasons and bases for the opinion reached.  It is deemed 
adequate on its face.  Moreover, the medical evidence 
includes other VA orthopedic treatment records that 
adequately supplement the findings of the August 2003 
examination.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns 
to an evaluation of the veteran's claim on the merits.  

Analysis

The veteran states that his right ankle disability is more 
disabling than reflected by the noncompensable disability 
rating assigned.  He states that he suffers from intense pain 
from this disorder, especially when he is very tired or the 
weather is damp and cold.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2005), which 
require the evaluation of the complete medical history of the 
veteran's condition.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  A claim such as the 
instant case placed in appellate status by disagreement with 
the initial rating award and not yet ultimately resolved is 
an original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In such 
cases, separate ratings may be assigned for separate periods 
based on the facts found, a practice known as "staged" 
ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

As noted above, in a September 2003 rating decision, service 
connection was granted for residuals of a left tibiotalar 
dislocation, and assigned a 0 percent disability rating to 
that disorder, effective from November 7, 2002.  The 
veteran's service-connected left ankle disorder, 
characterized as residuals of a left tibiotalar dislocation, 
has been evaluated as 0 percent disabling under the 
provisions of Diagnostic Codes 5271.  

Under Diagnostic Code 5271, moderate limitation of motion of 
either ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  

Normal dorsiflexion of the ankle is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2005).  

It is also noted, however, that upon VA outpatient treatment 
examination in April 2004, posttraumatic arthritis involving 
the veteran's left ankle was confirmed based upon a review of 
an August 2003 x-ray study.  Thus, the veteran's left ankle 
can also be rated based upon the presence of traumatic 
arthritis.  

Traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5271 
(2005).  When, however, the limitation of motion for the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
See Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the ankle is considered a major 
joint.  38 C.F.R. § 4.45(f) (2005).

In the absence of limitation of motion, a 10 percent 
disability rating is assigned under Diagnostic Code 5003 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent disability rating is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x-
ray findings will not be combined with ratings based on 
limitation of motion.

The medical record indicates that the veteran's left ankle 
has been evaluated on several occasions since the initiation 
of his claim.  The Board has considered all medical evidence 
of record relating to the veteran's left ankle disorder in 
making a determination.  

Private treatment records dated in September 2002 document 
the veteran's complaints of his left ankle "bothering him."  
Upon examination, the veteran was said to be able to walk 
without difficulty.  

The veteran filed the current claim on November 7, 2002.  

Upon VA examination in August 2003, the veteran complained of 
pain, weakness, stiffness, swelling, heat, redness, 
instability, giving way, lack of endurance and locking in the 
left ankle.  He reported flare-ups once every two or three 
weeks.  The veteran reported that weather changes, yard work 
and climbing steps aggravated his condition, and that BenGay 
or Icy Hot helped alleviate his pain.  The veteran reported 
wearing a neoprene brace on his ankle during flare-ups as 
well as using a cane, which he had with him at the time of 
the examination.  The veteran reported that during a flare-
up, he is only able to walk a block or two, and not the usual 
mile.  Upon examination, no objective evidence of pain with 
motion was noted.  There was no ankylosis, muscle wasting, 
guarding of movement, tenderness, redness, heat, or abnormal 
movement of the ankle noted.  The veteran had no callosities, 
unusual shoe wear, skin breakdown, or signs of inflammatory 
arthritis of the left ankle.  The veteran had full range of 
motion with dorsiflexion from 0 to 20 degrees, and plantar 
flexion from 0 to 45 degrees.  An angulation of the os calcis 
in relationship to the long axis of the tibia and fibula was 
noted on the left.  X-rays showed a possible tibiotalar 
dislocation on the left, which was thought to be a residue of 
an old trauma.  The resulting pertinent diagnoses provided by 
the nurse practitioner conducting the examination were 
possible chronic tibiotalar dislocation on the left with no 
functional impairment; and no objective evidence of 
osteoarthritis of the left ankle.  

In April 2004, the veteran was referred for VA podiatry 
consultation with a chief complaint of left foot and ankle 
pain.  Examination of the left foot showed a medially 
deviated tibia at the ankle joint region.  The podiatrist 
examiner reviewed the August 2003 x-rays that had noted a 
possible chronic tibiotalar dislocation on the left.  The 
examiner stated that his review of the x-ray confirmed these 
findings, indicating that it appeared to be posttraumatic 
arthritis.  The examiner noted that the veteran's foot was 
deviated laterally and not underneath the tibia.  The veteran 
stated that the foot did not hurt that much on the date of 
the examination, but on occasion is very painful.  The 
examiner's assessment was posttraumatic arthritis, left foot 
with deviated left ankle joint and flexible forefoot varus 
deformity, left.  The treatment plan included the need of 
"wearing a custom insert to bring his foot back up 
underneath his ankle joint to prevent continued arthritis and 
wear and tear on the medial ankle joint of the left foot."  
The veteran was also referred for physical therapy for 
treatment of left ankle pain.  

The veteran attended physical therapy sessions throughout 
April 2004.  Upon examination at the end of April 2004, the 
veteran reported aggravation of his left ankle pain.  
Examination of the left ankle showed a mild swelling 
especially on the medial aspect.  There was tenderness to 
pressure on the ankle.  The impression was chronic left 
ankle.  The veteran requested and was prescribed a Toradol 
shot for the pain.  

VA outpatient treatment records document the veteran 
reporting to physical therapy in December 2004 for complaints 
of left ankle pain.  Upon examination, there was no 
tenderness with palpation.  The veteran reported pain just 
anterior of the left ankle lateral malleolus.  Left ankle 
range of motion and strength were within full limits.  There 
was good ligamentous stability.  The veteran was prescribed 
and completed a 10 day ultrasound, stretching, and home 
exercise program.  

The Board finds that based upon a complete review of the 
available evidence, the veteran's service-connected left 
ankle disorder, characterized as residuals of a left 
tibiotalar dislocation, is manifested by posttraumatic 
arthritis of the medial ankle without limitation of 
dorsiflexion or plantar flexion on objective examination, but 
with functional loss due to subjective complaints of pain 
during flare-ups.  

In making this assessment, the Board notes that the nurse 
practitioner who conducted the August 2003 VA left ankle 
examination found that there was no objective evidence of 
osteoarthritis of the left ankle.  In contrast, however, the 
VA podiatrist who examined the veteran in April 2004, 
interpreted the x-rays of the left ankle that were taken in 
conjunction with the August 2003 VA examination, and found 
that they showed posttraumatic arthritis of the medial ankle.  

The Board finds the x-ray interpretation of the VA podiatrist 
to be more probative and comprehensive than that of the nurse 
practitioner with respect to the description of the 
disability associated with the veteran's service-connected 
left ankle disorder.  Significantly, traumatic arthritis of 
the left ankle was found.  On the other hand, limitation of 
motion in the left ankle was not found on objective 
examination, even when considering limitation due to pain.  
Notwithstanding, the veteran has consistently reported ankle 
pain, although this has not been objectively demonstrated on 
each examination.  He underwent physical therapy for 
treatment of the left ankle pain and also has received an 
injection for pain.  Though no weakness or limitation of 
motion has been demonstrated, the Board finds that the 
painful motion complained of and demonstrated warrants a 
compensable evaluation in this case, a 10 percent rating.  
See DeLuca v. Brown, 6 Vet. App. 321 (1993); 38 C.F.R. 
§§ 4.40, 4.45, 4.49.  Further, offering the veteran the 
benefit of the doubt, the Board must find that this pathology 
was present from the date of the initiation of his claim, 
November 7, 2004.  Thus, the increase to 10 percent would be 
effective from that date.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

On the other hand, what has not been shown is the requisite 
pathology associated with the veteran's service-connected 
left ankle that would warrant a disability evaluation in 
excess of 10 percent.  Specifically, there has never been 
shown any loss of range of motion, much less the severe 
limitation of motion that would be required to warrant an 
evaluation greater than 10 percent under Diagnostic Code 
5271.  

An ankle disorder can also be rated under Diagnostic Codes 
5270, 5272, 5273 and/or 5274.  In the instant case, however, 
neither ankylosis, malunion, nor astragalectomy of the right 
ankle has been demonstrated.  Consequently, a disability 
evaluation in excess of 10 percent is not warranted under 
those Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 
5273, 5274 (2004).

In conclusion, x-ray findings of the left ankle have shown 
posttraumatic arthritis.  The measurement of the veteran's 
left ankle range of motion, however, has been found to be 
full, and thus does not even approximate moderate limitation 
of motion even when taking into account any loss of function 
due to pain.  Based upon a longitudinal review of the 
evidence, it is clear that the veteran's left ankle pathology 
results in no more than moderate interference with his 
ability to ambulate during periods of flare-up.  No loss of 
strength in the left ankle has been documented.  The evidence 
supports the grant of a 10 percent disability rating for the 
veteran's left ankle disorder, but the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent for the disorder.  The veteran's left ankle 
disability picture more nearly approximates the criteria 
required for a 10 percent evaluation, but no greater.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Codes 5003, 5010, 5270, 5271.  

Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2005).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

In this case, the RO considered the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) in the October 1999 statement of the case.  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).

The Board RO finds that referral for extra-schedular 
consideration is not warranted in this case.  There is no 
evidence of an exceptional disability picture in this case.  
Although the veteran has sought medical intervention, the 
medical records indicate that he has several other 
nonservice-connected disabilities, including lower extremity 
disorders for which he has received treatment.  
Significantly, the veteran has not required any periods of 
hospitalization for his service-connected left ankle 
disorder.  Further, there is no evidence in the claims file 
to suggest that marked interference with employment is the 
result of the service-connected disability.  Furthermore, 
there are higher ratings available under the rating schedule.  
There is no evidence that the regular schedular criteria are 
inadequate to compensate the average loss of earning capacity 
attributable to disability manifested as the veteran's is.  
Thus, the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extra-schedular rating for the service-
connected disability.  The disability is appropriately rated 
under the schedular criteria.

ORDER

Entitlement to a disability evaluation of 10 percent for a 
service-connected left ankle disorder, characterized as 
residuals of a left tibiotalar dislocation, is granted during 
the entire appeal period, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


